          Case 1:21-cr-00386-TNM Document 48 Filed 08/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
               v.                                :      Case No. 21-CR-386 (TNM) 1 and 2
                                                 :
WILLIAM BLAUSER, Jr.                             :
PAULINE BAUER,                                   :
                                                 :
                       Defendants.               :

                               NOTICE OF APPEARANCE

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is also assigned to

Special Assistant United States Attorney, James D. Peterson, who may be contacted by telephone

on (202) 353-0796 or e-mail at james.d.ptereson@usdoj.gov. This is notice of his appearance

in this matter on behalf of the United States.

                                                 Respectfully submitted,

                                                 CHANNING D. PHILLIPS
                                                 ACTING UNITED STATES ATTORNEY



                                      By:          /s/ James D. Peterson_______
                                                 James D. Peterson
                                                 Special Assistant United States Attorney
                                                 Bar No.: VA 35373
                                                 United States Department of Justice
                                                 1331 F Street N.W.
                                                  6th Floor
                                                 Washington, D.C. 20530
                                                 Desk: (202) 353-0796
                                                 Mobile: (202) 230-0693
                                                 James.d.peterson@usdoj.gov
